Exhibit 21.1 Subsidiaries of Foresight Energy LP Name Jurisdiction of Organization Adena Resources LLC Delaware Akin Energy LLC Delaware American Century Mineral LLC Delaware American Century Transport LLC Delaware Coalfield Construction LLC Delaware Coalfield Repair Services LLC Delaware Foresight Coal Sales LLC Delaware Foresight Energy Labor LLC Delaware Foresight Energy LLC Delaware Foresight Energy Services LLC Delaware Foresight Energy Employee Services Corporation Delaware Foresight Energy Finance Corporation Delaware Foresight Receivables LLC Delaware Hillsboro Energy LLC Delaware Hillsboro Transport LLC Delaware LD Labor LLC Delaware Logan Mining LLC Delaware Mach Mining LLC Delaware Macoupin Energy LLC Delaware MaRyan Mining LLC Delaware M-Class Mining LLC Delaware Oeneus LLC d/b/a Savatran LLC Delaware Patton Mining LLC Delaware Sitran LLC Delaware Seneca Rebuild LLC Delaware Sugar Camp Energy, LLC Delaware Tanner Energy LLC Delaware Viking Mining LLC Delaware Williamson Energy, LLC Delaware
